DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8 and 10-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1 and 3-6, prior arts do not teach or suggest the combination of the computing device of claim 1, in particular, a spring to bias the kickstand toward the bottom surface of the base member; and magnetic members to magnetically couple the back surface of the display member with a second end of the kickstand opposite the first end of the kickstand, wherein, when the computing device is to change from a first operation mode to a second operation mode, the kickstand is to move along the back surface of the display member via the magnetic coupling.

Re claims 7, 8 and 10-12, prior arts do not teach or suggest the combination of the computing device of claim 7, in particular, a spring to bias the kickstand toward the second surface of the base member; and magnetic members to magnetically couple the fourth surface of the display member with a second end of the kickstand opposite the 

Re claims 13-15, prior arts do not teach or suggest the combination of the computing device of claim 13, in particular, wherein a spring is to bias the kickstand toward the bottom surface of the base member; and magnetic members to magnetically couple the back surface of the display member with a second end of the kickstand opposite the first end of the kickstand, wherein, when the computing device is to change from a first operation mode to a second operation mode, the magnetic coupling between the back surface of the display member and the second end of the kickstand is to overcome the bias provided by the spring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/Primary Examiner, Art Unit 2841